Citation Nr: 1137695	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  00-07 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an extraschedular rating for chronic low back strain under the provisions of 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

An August 2002 Board decision denied the Veteran's claim for an increased rating for chronic low back strain.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2005 decision, the Court vacated the Board's decision on that issue and remanded the claim for additional consideration.  

In July 2007, the Board denied the issue of entitlement to a schedular rating in excess of 20 percent for chronic low back strain, and remanded the issue of entitlement to an extraschedular rating for chronic low back strain under the provisions of 38 C.F.R. § 3.321(b)(1) to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  Because a final Board decision was rendered with regard to the issue of a higher schedular rating, such issue is no longer a part of the current appeal.

In June 2010, the Board once again remanded the issue of entitlement to an extraschedular rating for chronic low back strain under the provisions of 38 C.F.R. § 3.321(b)(1) to the RO via the AMC for further evidentiary development.  The requested development was completed, and the Remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

The following five issues have been raised by the record, but do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ): 
(1) entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); (2) entitlement to temporary total ratings based on hospitalization and convalescence; (3) entitlement to service connection for burn marks on the back; (4) entitlement to service connection for scarring on the back; and (5) entitlement to service connection for depression.  Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action.

FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's chronic low back strain does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating for chronic low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In an August 2007 letter, the AMC provided notice to the Veteran regarding what information and evidence is needed to substantiate his extraschedular rating claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter, as well as a December 2009 letter, informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to extraschedular compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, both letters explained how VA determines effective dates and the types of evidence which impact such determination.  The extraschedular rating claim was last adjudicated in June 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, and opinions from the Director of VA's Compensation and Pension Service.  Additionally, the prior Remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included referring the case to the Director of VA's Compensation and Pension Service for a determination as to whether extraschedular consideration is warranted for chronic low back strain under the provisions of 38 C.F.R. § 3.321(b)(1).  In response, the Director rendered the requested opinion in April 2011.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his extraschedular rating claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

Ordinarily, the Rating Schedule will apply, unless the disability presents an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thus, if a Veteran's disability picture is deemed to be adequately contemplated by the rating schedule, then an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Pursuant to the Board's June 2010 Remand, the current case was referred to the Director of VA's Compensation and Pension Service in December 2010 for a determination as to whether an extraschedular rating is warranted for chronic low back strain under the provisions of 38 C.F.R. § 3.321(b)(1).

In his April 2011 opinion, the Director concluded that the evidentiary record fails to demonstrate an exceptional or unusual disability picture for the Veteran's service-connected chronic low back strain that renders application of the regular rating criteria as impractical, citing Thun v. Peake, 22 Vet. App. 111 (2008).  The Director noted that the Veteran has a long history of treatment for chronic low back pain that eventually resulted in surgical intervention.  The Director also noted that the Veteran was reportedly unemployed since 1998, but that records show that the Veteran has engaged in employment and volunteer work since that time.  The Director concluded that there is no evidence, nor objective documentation, of any lost time or wages related to the Veteran's back condition.  The Director further concluded that the symptomatology associated with the Veteran's back disability, such as pain, loss of motion, and functional loss, are appropriately rated under the applicable diagnostic code contained in the rating criteria.  Therefore, in sum, the Director concluded that entitlement to an extraschedular rating for the Veteran's service-connected chronic low back strain under the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board finds no basis on which to disagree with the Director's determination.  See 38 C.F.R. § 3.321(b)(1) (2011).  The Board acknowledges the Veteran's contention that he feels as though he can no longer work due to his chronic low back strain.  However, as outlined above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the Director determined in his April 2011 opinion that the rating criteria reasonably describe the disability level and symptomatology of the Veteran's lumbar spine disability.  Furthermore, the Board already denied entitlement to a schedular rating in excess of 20 percent for chronic low back strain in its July 2007 final decision.

In sum, the competent evidence of record demonstrates that the Veteran's chronic low back strain does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Thus, entitlement to an extraschedular rating for chronic low back strain under the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an extraschedular rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an extraschedular rating for chronic low back strain under the provisions of 38 C.F.R. § 3.321(b)(1) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


